Citation Nr: 1243616	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1995 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, which denied service connection for schizophrenia.

This matter was previously before the Board in September 2009 wherein it was remanded for additional development.  The case was returned to the Board in May 2011, at which time it was determined that while the Board, the RO, and the Appeals Management Center had previously considered the Veteran's claim as being one to reopen a previous denial of service connection, a prior January 1995 rating decision had not become final.  As such, the issue was captioned as set forth above.

The Board in May 2011 also noted that the issues of entitlement to service connection for high blood pressure, stroke, and a sleep disorder, and entitlement to non-service connected pension benefits had been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  Review of the Veteran's claims file reveals that further action on these issues has not been undertaken.  As such, they are, once again, referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

This matter was remanded by the Board in May 2011, in pertinent part, so that a VA medical opinion could be obtained as to whether any currently diagnosed psychiatric disability, including schizophrenia and schizoaffective disorder, at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or was the result of a disease or injury in service.

The examiner was instructed to provide a rationale for the requested opinion, taking into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner was directed that if the Veteran's reports were to be discounted, reasons for doing so much be provided.

The Veteran underwent a VA mental disorders examination in July 2012.  The examiner concluded that the diagnosed schizophrenia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The examiner explained that following a review of the service medical records and additional documentation provided within the claims file, there were no records to support that the Veteran's psychiatric symptoms began during your active service. The examiner also referred to the earliest record of treatment in the claims file which was dated in October 1991.  The examiner concluded that due to the significant lapse of time between separation from service in 1982 and initial psychiatric treatment October 1991, the diagnosed schizophrenia was less likely than not incurred in or caused by service.

While the Veteran's assertions as to the onset and continuity of symptoms were noted in the introductory portion of the report, his contentions were not discussed in the rationale supporting the examiner's opinion.  Instead, the examiner relied solely on the absence of medical evidence between service and October 1991 in rendering his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Moreover, reasons for discounting the history as provided by the Veteran were not provided by the examiner.

Additionally, the VA examiner did not address the September 1994 opinion of a VA mental disorders examiner that the Veteran had chronic schizophrenia for a number of years and it "may well" have started while in service.

A remand is necessary in order to insure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

At the examination, the Veteran reported that he had received a psychiatric evaluation shortly before his discharge from service in order to evaluate behavior problems.  It is not clear that service mental health treatment records have been specifically requested.  The Veteran's report raises the possibility that service personnel records would be relevant.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request the records of all mental health treatment and evaluations that the Veteran received during service (his mental health jacket).

2.  Request the Veteran's service personnel records, including the reports of any disciplinary actions that occurred in service.

3.  Efforts to obtain service department records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; and tell him what efforts were made to obtain the records, and what additional efforts will be made with regard to the claim.

4.  After obtaining any available records in accordance with indented paragraphs 1 and 2 of this remand; furnish the Veteran's claims file to the July 2012 VA examiner.

The examiner should review the claims file and note such review in the requested report.  

The examiner should provide an opinion as to whether any currently diagnosed psychiatric disability, including schizophrenia and schizoaffective disorder, at least as likely as not had its onset in service or is the result of a disease or injury in service.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner discounts the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must also comment on the September 1994 VA examination report.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record. 

If the examiner is not available, another mental health professional should review the claims folder and provide the necessary opinions.

5.  Review the examination addendum to insure it contains all findings and opinions sought in this remand.

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



